In an action to recover damages for personal injuries, etc., the defendant National Car Rental System, Inc. appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated September 8, 1997, which denied its cross motion for summary judgment dismissing the complaint and granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly denied the appellant’s cross motion for summary judgment and granted the plaintiffs’ motion for summary judgment on the issue of liability. The plaintiffs’ submissions were sufficient to establish their entitlement to judgment as a matter of law, and the appellant’s conclusory assertions did not raise an issue of fact (see, Zuckerman v City of New York, 49 NY2d 557; Cebula v Bonime, 92 AD2d 856). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.